Citation Nr: 0607397	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss with bilateral nerve damage.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for bilateral 
hearing loss, assigning a noncompensable rating, and denied 
service connection for bilateral nerve damage.  In a December 
2003 rating decision, the RO issued a de novo decision 
granting service connection for bilateral hearing loss with 
bilateral nerve damage and assigning a single noncompensable 
rating under the criteria for hearing impairment.  In August 
2005, the veteran testified at a Board video conference 
hearing before the undersigned Acting Veterans Law Judge.    


FINDING OF FACT

From the date of the grant of service connection, the veteran 
has had bilateral hearing loss with bilateral nerve damage 
manifested by no greater than level I hearing acuity in the 
right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral hearing loss with bilateral nerve damage have not 
been met from the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
September 2002, which was prior to the October 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the September 2002 letter, as well as 
letters dated in July 2004 and December 2004, the March 2003 
statement of the case, and May 2003, December 2003, March 
2005, and April 2005 supplemental statements of the case, the 
RO informed the appellant of the applicable laws and 
regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the September 2002, July 2004, and December 2004 letters 
implicitly notified the appellant that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including affording the 
veteran audiological examinations during the appeal period.  
The appellant has not indicated nor is there any indication 
that there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The appellant was also afforded the 
opportunity to testify at a Board hearing which he attended 
in August 2005.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The record contains a private audiometric examination report 
in graph form dated in October 1988.  This form notes that 
the veteran had abnormal hearing, with a mild frequency loss 
at 4000 hertz in the right ear, and decreasing hearing in the 
left ear at 3000, 4000, and 6000 hertz.

An October 1988 record from Department of Justice, Drug 
Enforcement Administration (DEA), states that vision and 
hearing are the sources of most medical disqualifications and 
that no medical waivers are granted by the DEA for eyesight 
or hearing deficiencies.  This record shows that the 
veteran's audiometer testing results of 5, 5, 0, 20, 55, 10 
and 5 decibels in the right ear and 5, 0, 0, 60, 55, 50 and 
35 decibels in the left ear at 500, 1000, 2000, 3000, 4000, 
6000 and 8000 hertz did not meet DEA's hearing standards.  

In August 2002, the veteran filed a claim for service 
connection for hearing loss and nerve damage.  

In October 2002, the veteran underwent a VA contract 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
50
LEFT
10
5
10
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed the veteran as having bilateral high 
frequency sensorineural hearing loss.  He stated that this 
was nerve damage, but that he would not consider it 
separately from the hearing loss.  

The record contains a private audiometric examination report 
from Costco Hearing Aid Center in graph form dated in April 
2003.

In the May 2003 substantive appeal, the veteran said that his 
hearing loss and nerve damage had drastically affected his 
earning capacity.  He specifically asserted that after 
serving in the military, earning a Bachelors Degree in 
Criminal Justice, and working 5 years as a professional Fraud 
Investigator, he felt that it was time to apply to DEA.  He 
said the only reason he was turned down from this job was 
because of his hearing and that if he had entered DEA "as 
planned", he would be retiring in seven years.  He also said 
that the benefits, health care, and salary would have been 
far better than anything he currently had for his family.  He 
included salary estimates for what he said he would be 
earning at DEA at a starting salary.  

In December 2004, the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
50
55
LEFT
5
10
20
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The veteran was assessed as having a moderate high frequency 
sensorineural hearing loss at 3000 and 4000 hertz in the 
right ear, and a moderately severe high frequency 
sensorineural hearing loss at 3000 and 4000 hertz in the left 
ear.  

Also in December 2004, the veteran enclosed an undated 
audiological report from New Sound Hearing Aid Center in 
graph form.  He said that that facility strongly recommended 
the use of "digital" hearing aids.  

During a Board video conference hearing in August 2005, the 
veteran testified that being self-employed had been real hard 
on his family and that he pays $1,000 a month on health 
insurance alone.  He said that working for a federal agency 
like the Department of Justice would offer him better 
benefits and more pay, but that he was not able to work for a 
federal agency because of his hearing disability.  He said 
that if his hearing disability got any worse, he may not be 
able to do the job he was currently doing as a private 
investigator and that at the present time, he had to turn his 
head to the right to hear people talk and to take statements 
from people.  He acknowledged that it was possible that he 
could miss something that was said at work because of this.  
The veteran also said he had not tried hearing aids because 
he did not have the money to buy them and that he'd been told 
during his hearing tests that he needed a specific type of 
hearing aid because of his nerve damage.  He added that he 
was very government-oriented, having been raised by a father 
in drug enforcement, and that he knows he would have done 
well had he been hired by the Federal Government.

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2005).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2005).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2005).

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2005).

VA contract audiology examination findings in October 2002 
revealed that the average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 hertz was 25 decibels in the right 
ear and 36 decibels in the left ear.  Speech recognition 
ability was 96 percent in the right ear and 96 percent in the 
left ear.  The audiological findings correspond to a level I 
hearing in the right ear and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI (2005).  Under Table VII, a 
designation of level I hearing in the right ear and level I 
hearing in the left ear yields a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

Similar results are found with respect to the VA audiology 
examination that was performed in December 2004.  These 
results showed the average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 33 decibels in the right 
ear and 40 decibels in the left ear.  Speech recognition 
ability was 96 percent in the right and 98 percent in the 
left ear.  The audiological findings correspond to a level I 
hearing in each ear.  38 C.F.R. § 4.85, Table VI (2005).  
Under Table VII, a designation of level I hearing in the 
right ear and level I hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).  

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the October 2002 or December 2004 
examination findings.  Pure tone threshold levels were 
neither 55 dB or higher at each of the four frequencies, 
i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB 
or less at 1,000 hertz and 70 dB or more at 2000 hertz.  See 
38 C.F.R. § 4.86(a) & (b).

The private audiological results from New Sound Hearing Aid 
Center (undated) and Costo Hearing Aid Center, dated in April 
2003, have also been considered, but are inadequate for 
rating purposes.  This is because the hearing results are in 
graph form and may not be interpreted for rating purposes.  
Kelly v. Brown, 7 Vet. App. 471 (1995).  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's main assertion is that he should be given a 
higher rating on an extraschedular basis.  In this respect, 
extraschedular ratings may be considered when disabilities 
are so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The veteran maintains that his hearing 
disability has impaired his earning capacity by preventing 
him from working for the Federal Government which would have 
afforded him a higher salary and greater benefits.  He 
asserts that the only reason he was turned down from 
employment with DEA is because of his hearing impairment.  

Prior to the veteran's application to the DEA in 1988, he had 
been continuously employed as a self employed private 
investigator for approximately seven years, and he has 
maintained employment as a private investigator ever since 
that time, totalling over 20 years.  While the Board is not 
disputing the veteran's assertion that he would have had 
greater benefits and a higher salary had he been hired by DEA 
rather than maintain self-employment, and assuming without 
deciding that he was turned down by this one agency due to 
his hearing impairment, this is insufficient to satisfy the 
criteria for an extraschedular rating.  

To begin with, there is no indication from the record that 
the veteran has applied for employment with any other federal 
agency or private company or that even if he did, he was 
turned down because of his hearing disability.  With respect 
to his present employment as a self-employed private 
investigator, there is no indication that the veteran's 
hearing disability has markedly interfered with this 
employment.  His only assertion in this respect is that he 
has to turn his head to the right in order to hear people 
more accurately.  And while the veteran testified that his 
hearing could interfere with this employment if it worsened, 
this assertion is speculative in nature since it has not as 
yet worsened.  Moreover, the veteran testified in 2003 that 
he has never tried hearing aids, while also acknowledging 
that there is one specific kind of hearing aid that may help 
his hearing.  

In short, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the veteran's claim for a 
compensable evaluation for bilateral nerve damage must be 
denied from the date of the grant of service connection.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral nerve damage is denied.



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


